COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                               NO. 02-17-00459-CV


JOHN ANDERSON                                                          APPELLANT

                                          V.

CYNTHIA CURRY                                                           APPELLEE

                                      ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2017-006676-1

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      On May 11 and May 22, 2018, we notified appellant John Anderson that he

had not filed his appellate brief as required.2 See Tex. R. App. P. 38.6(a). We

warned Anderson that we could dismiss the appeal for want of prosecution

unless he filed his brief accompanied by a motion reasonably explaining his




      1
       See Tex. R. App. P. 47.4.
      2
       Our first notice letter was returned as undeliverable. The clerk of this court
contacted Anderson who affirmed he did not have an email address and provided
a new physical mailing address. See Tex. R. App. P. 9.2(c). Our second notice
sent to the new mailing address was not returned.
failure and the need for an extension. See Tex. R. App. P. 10.5(b), 38.8(a)(1),

42.3(b), 44.3. Anderson did not respond.

      Because Anderson has failed to file a brief after having been given an

opportunity to provide a reasonable explanation, we dismiss the appeal for want

of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 44.3, 43.2(f).

                                                   PER CURIAM

PANEL: GABRIEL, KERR, and PITTMAN, JJ.

DELIVERED: July 12, 2018




                                    2